DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  The prior-filed application is U.S. Provisional Application No. 62/513,408 (filed on 5/31/2017).

The present application is the National Stage entry under 35 U.S.C. 371 of PCT/CA2018/000107 (filed on 5/30/2018).


Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 3/6/2020 have been considered by the examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Joseph Conneely (Registration No. 54,883) on November 2, 2021.

Claims - - Please amend Claims 1, 4-5, 8, 11-12 and 15 as follows:
1. (Currently Amended) A method for generating an AI-based building energy model for a client building, comprising: 
using a processor, generating an energy profile database by:
defining a set of building parameters including one or more of building types, climate zone specifications, and building envelope parameters including one or more of window-to-wall ratios, R-values, and U-factors;
generating energy profiles by simulating a set of physical building models corresponding to the set of building parameters; and,
populating the energy profile database with the energy profiles;
determining an energy profile for the client building by:
splitting the energy profile database into parameter-based groups and clustering each parameter-based group into a set of clusters, each cluster having a representative pattern, the energy profiles belonging to each cluster being sorted based on their proximity to the representative pattern;
selecting a cluster from the set of clusters; and,
selecting the energy profile in the cluster that is a closest match to that of the client building using the respective representative pattern for the cluster;
selecting a physical building model from a building model database that corresponds to the energy profile for the client building;
calibrating the physical building model using known energy data and metadata for the client building to generate an adjusted building model for the client building; 
generating a set of training datasets from the adjusted building model and inputting the set of training datasets into an artificial intelligence module to generate the AI-based building energy model; and,
generating at least one control strategy from the AI-based building energy model.

4. (Currently Amended) The method of claim  1 [[3]], wherein the at least one control strategy leverages rapid energy-predication capabilities of the AI-based building energy model.

5. (Currently Amended) The method of claim  1 [[4]], further comprising transmitting the at least one control strategy to the client building to control operations thereof. 

8. (Currently Amended) A system for generating an AI-based building energy model for a client building, comprising:
a processor coupled to memory; and,
at least one of hardware and software modules within the memory and controlled or executed by the processor, the modules including:
a module for generating an energy profile database by:
defining a set of building parameters including one or more of building types, climate zone specifications, and building envelope parameters including one or more of window-to-wall ratios, R-values, and U-factors;
generating energy profiles by simulating a set of physical building models corresponding to the set of building parameters; and,
populating the energy profile database with the energy profiles;
a module for determining an energy profile for the client building by:
splitting the energy profile database into parameter-based groups and clustering each parameter-based group into a set of clusters, each cluster having a representative pattern, the energy profiles belonging to each cluster being sorted based on their proximity to the representative pattern;
selecting a cluster from the set of clusters; and,
selecting the energy profile in the cluster that is a closest match to that of the client building using the respective representative pattern for the cluster;
a module for selecting a physical building model from a building model database that corresponds to the energy profile for the client building;
a module for calibrating the physical building model using known energy data and metadata for the client building to generate an adjusted building model for the client building; 
a module for generating a set of training datasets from the adjusted building model and inputting the set of training datasets into an artificial intelligence module to generate the AI-based building energy model; and,
a module for generating at least one control strategy from the AI-based building energy model.

11. (Currently Amended) The system of claim 8 [[10]],  wherein the at least one control strategy leverages rapid energy-predication capabilities of the AI-based building energy model.

12. (Currently Amended) The system of claim 8 [[11]], further comprising a module for transmitting the at least one control strategy to the client building to control operations thereof. 

15. (Currently Amended) A system for generating an AI-based building energy model for a client building, comprising:
a building analytics system, coupled to the system, for generating an energy profile database, the building analytics system including a respective processor coupled to respective memory and at least one of respective hardware and software modules within the respective memory and controlled or executed by the respective processor for:
defining a set of building parameters including one or more of building types, climate zone specifications, and building envelope parameters including one or more of window-to-wall ratios, R-values, and U-factors; generating energy profiles by simulating a set of physical building models corresponding to the set of building parameters; and, populating the energy profile database with the energy profiles;
an energy profile database and clustering system, coupled to the system, the energy profile database and clustering system including a respective processor coupled to respective memory and at least one of respective hardware and software modules within the respective memory and controlled or executed by the respective processor for:
determining an energy profile for the client building by: splitting the energy profile database into parameter-based groups and clustering each parameter-based group into a set of clusters, each cluster having a representative pattern, the energy profiles belonging to each cluster being sorted based on their proximity to the representative pattern; selecting a cluster from the set of clusters; and, selecting the energy profile in the cluster that is a closest match to that of the client building using the respective representative pattern for the cluster;
a processor coupled to memory; and,
at least one of hardware and software modules within the memory and controlled or executed by the processor, the modules including:
a module for selecting a physical building model from a building model database that corresponds to the energy profile for the client building;
a module for calibrating the physical building model using known energy data and metadata for the client building to generate an adjusted building model for the client building; 
a module for generating a set of training datasets from the adjusted building model and inputting the set of training datasets into an artificial intelligence module to generate the AI-based building energy model; and,
a module for generating at least one control strategy from the AI-based building energy model.


Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Scelzi et al. (U.S. Pub. No. 2012/0065789) discloses determining energy consumption and induced and residual heat flow without having to install individual services or measurement equipment, 

and while Barclay et al. (U.S. Pat. No. 7,881,889) discloses determining energy savings using artificial intelligence that estimates energy consumption with respect to implementation of energy efficiency or conservation measures, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, generating a building energy model including:

Independent Claim 1, 
generating an energy profile database by:
defining a set of building parameters including one or more of building types, climate zone specifications, and building envelope parameters including one or more of window-to-wall ratios, R-values, and U-factors;
generating energy profiles by simulating a set of physical building models corresponding to the set of building parameters; and,
populating the energy profile database with the energy profiles;
determining an energy profile for the client building by:
splitting the energy profile database into parameter-based groups and clustering each parameter-based group into a set of clusters, each cluster having a representative pattern, the energy profiles belonging to each cluster being sorted based on their proximity to the representative pattern;
selecting a cluster from the set of clusters; and,
selecting the energy profile in the cluster that is a closest match to that of the client building using the respective representative pattern for the cluster;
selecting a physical building model from a building model database that corresponds to the energy profile for the client building;
calibrating the physical building model using known energy data and metadata for the client building to generate an adjusted building model for the client building;
generating a set of training datasets from the adjusted building model and inputting the set of training datasets into an artificial intelligence module to generate the AI-based building energy model; and,
generating at least one control strategy from the AI-based building energy model.

Independent Claim 8, 
a module for generating an energy profile database by:
defining a set of building parameters including one or more of building types, climate zone specifications, and building envelope parameters including one or more of window-to-wall ratios, R-values, and U-factors;
generating energy profiles by simulating a set of physical building models corresponding to the set of building parameters; and,
populating the energy profile database with the energy profiles;
a module for determining an energy profile for the client building by:
splitting the energy profile database into parameter-based groups and clustering each parameter-based group into a set of clusters, each cluster having a representative pattern, the energy profiles belonging to each cluster being sorted based on their proximity to the representative pattern;
selecting a cluster from the set of clusters; and,
selecting the energy profile in the cluster that is a closest match to that of the client building using the respective representative pattern for the cluster;
a module for selecting a physical building model from a building model database that corresponds to the energy profile for the client building;
a module for calibrating the physical building model using known energy data and metadata for the client building to generate an adjusted building model for the client building;
a module for generating a set of training datasets from the adjusted building model and inputting the set of training datasets into an artificial intelligence module to generate the AI-based building energy model; and,
a module for generating at least one control strategy from the AI-based building energy model.


Independent Claim 15, 
a building analytics system, coupled to the system, for generating an energy profile database, the building analytics system including a respective processor coupled to respective memory and at least one of respective hardware and software modules within the respective memory and controlled or executed by the respective processor for:
defining a set of building parameters including one or more of building types, climate zone specifications, and building envelope parameters including one or more of window-to-wall ratios, R-values, and U-factors; generating energy profiles by simulating a set of physical building models corresponding to the set of building parameters; and, populating the energy profile database with the energy profiles;
an energy profile database and clustering system, coupled to the system, the energy profile database and clustering system including a respective processor coupled to respective memory and at least one of respective hardware and software modules within the respective memory and controlled or executed by the respective processor for:
determining an energy profile for the client building by: splitting the energy profile database into parameter-based groups and clustering each parameter-based group into a set of clusters, each cluster having a representative pattern, the energy profiles belonging to each cluster being sorted based on their proximity to the representative pattern; selecting a cluster from the set of clusters; and, selecting the energy profile in the cluster that is a closest match to that of the client building using the respective representative pattern for the cluster;
a processor coupled to memory; and,
at least one of hardware and software modules within the memory and controlled or executed by the processor, the modules including:
a module for selecting a physical building model from a building model database that corresponds to the energy profile for the client building;
a module for calibrating the physical building model using known energy data and metadata for the client building to generate an adjusted building model for the client building;
a module for generating a set of training datasets from the adjusted building model and inputting the set of training datasets into an artificial intelligence module to generate the AI-based building energy model; and,
a module for generating at least one control strategy from the AI-based building energy model.


It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119